Citation Nr: 0529980	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip and leg 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin




INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating action 
of the RO.  In an April 2004 decision, the Board determined 
that new and material evidence had been submitted to reopen a 
previously denied claim of service connection for a bilateral 
hip and leg disability and the claim was remanded to the RO 
for de novo review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2003, a personal hearing was held before a Veterans 
Law Judge.  In October 2005, the appellant was notified that 
the Veterans Law Judge who conducted his hearing was no 
longer employed by the Board.  He was further notified that 
he had a right to another Board hearing and was requested to 
clarify whether he wanted another hearing.  Subsequently, the 
appellant responded indicating that he wants a 
videoconference hearing before a Veterans Law Judge at the 
RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

